UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-1234



THOMAS GUY MCLEMORE, SR.,

                                               Plaintiff - Appellant,

          versus


BEACH   FORD,      INCORPORATED,    a   Virginia
Corporation,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-01-283-1)


Submitted:   August 29, 2002             Decided:   September 19, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Colt North, Newport News, Virginia, for Appellant.
Thomas M. Lucas, Kristina H. Vaquera, TROUTMAN SANDERS, L.L.P.,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas Guy McLemore appeals from the district court’s order

granting summary judgment to Defendant in this action alleging age

discrimination in employment.   We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.   See McLemore v.

Beach Ford, Inc., No. CA-01-283-1 (E.D. Va. Feb. 4, 2002).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2